DETAILED ACTION
This is reference to communication received 26 October 2021. Cancellation of claim 8 is acknowledged. Claims 1-7 and 9-20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 20 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 1, representative of claims 17 and 119 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. Claim 1 recites invention directed to a resource reservation methodology wherein after has arrived a location, verification is performed whether the user is associated with the reservation for that time period, and if the user is confirmed to have a reservation, user is informed using some sensory way (e.g. by turning the lights on) at the reserved location (e.g. a conference 
Representated claim 19 further claims that if it is determined that the user is not associated with the reservation at the location (user does not have reservation), then alternate locations where the user can make a reservation are provided to the user as a suggestion, and at the new location (location where this user has made reservation, and, at the new location, user is informed using some sensory way (e.g. by turning the lights on) at the reserved location (e.g. a conference room at the vicinity), is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors. In the invention as currently claimed. 
In the invention as currently claimed, there is no device claimed that will perform detecting whether a user has arrived at a location, verifying whether a user has an reservation, determine the rental period, providing the sensory signal about the reservation to the user, and if the user does not have a reservation, making suggestions to the user, and at the new location where the user has reservation, using sensory signals about the reservation at the new location.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because, in particular, the claim recites using a processor and memory to provide plurality of colors of room lighting. The device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, providing sensory signal is directed to non-statutory subject matter.



The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the represented claims recites the additional elements if it is determined that the user has a reservation, using some sensory way (e.g. by turning the lights on) at the reserved location (e.g. a conference room at the vicinity), and if it determined that the user does not have a reservation, providing alternate suggestion for new rental facilities to the user, and using some sensory way (e.g. by turning the lights on) at the new reserved location (e.g. a conference room at the vicinity) to the user. For the same reason these elements are not sufficient to provide an inventive concept. The Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network is a well-understood. Routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible.
As for dependent claim 2-7, 9-16, 18 and 20, claimed invention recite limitations that further define the same abstract idea of type of data, light colors, or where the sensory signal in the form of light will be displayed. These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 7, 9 – 10, 12 and 14 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas France Application FR-3050051-A1 (English translation printed from www.google.com) in view of Muller et al. published article “unobtrusively reminding users of upcoming tasks with ambient light: Amber Timer” and ClubLexus online Forum Discussion “Lights When Approaching the Car”.

Regarding claims 1, 17 and 19, Lucas teaches system and method for resource reservation (Lucas, The invention relates to the management of reservation of meeting rooms in one or more buildings, each meeting room being assigned a room identifier in a database (HotelManagement, Customers book “cabins” for four hour blocks to rest in high-tech, minimalist comfort while waiting for transfer flights) [HotelManagement, page 5], comprising: 
a processor (Lucas, a processor and a memory for storing instructions of the code of the aforementioned computer program) [Lucas, page 4], and 
a memory storing instructions and in electronic communication with the processor (lucas, computer program comprising instructions for implementing the above method, when this program is executed by a processor) [Lucas. Page 4]; 
determining that a user has entered a location (Lucas, upon reception during this predetermined duration of a presence signal received with the identifier of said room and ; 
checking whether a reservation for the location is set for a current time period (Lucas, consider the case of a user who entered the room by mistake while he had not previously reserved, …., and make it possible to inform a user that a room which appears free, is pre-booked in reality) [Lucas, page 7]; and 
Lucas does not explicitly teach providing a sensory signal, however, Lucas teaches system and method for informing the user that the room has been pre-booked. Muller teaches system and method for using ambient timer (device that provides sensory signal) for communicating with the user. Muller teaches using ambient light display designed to inform use of the time until the upcoming event (e.g. expiration of the reserved time) [Muller, page 801].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Lucas by adopting teachings of Muller to avoid using interrupting sudden alarm, make the user increasingly aware without distracting or burdening the user.
Lucas in view of Muller does not explicitly teach determining that the user is associated with the reservation (a concept similar user is provided with temporary authorization for using of a rented asset). However, ClubLexus teaches that Lexus provides system and method for providing puddle lights which come on automatically if you (owner, and/or a person who has a key FOB associated with the vehicle which may have been reserved/rented) approach the car with key in pocket (e.g. a car that can be a car that can be used by car-sharing (i.e. renting of an asset) associated key FOB being carried by the person) [ClubLexus, page 1].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Lucas in view of Muller by adopting the technology as taught by ClubLexus to help a renter of an asset easily identify the asset they have rented. 
Lucas in view of Muller and ClubLexus teaches system and method further comprising:
determining that a user has entered a location (Lucas, upon reception during this predetermined duration of a presence signal received with the identifier of said room and including presence data, assigning to the room the status of a reserved and occupied room; Also, Club Lexus teaches that Lexus provides system and method that detects that the person associated with the car is approaching the car (a concept similar to detecting that a person has entered the location)) [Lucas, page 3; ClubLexus, page 1]; 
determining that the user is associated with the reservation (Lucas, consider the case of a user who entered the room by mistake while he had not previously reserved, …., and make it possible to inform a user that a room which appears free, is pre-booked in reality; Also, ClubLexus teaches providing puddle lights which come on automatically if you (owner, and/or a person who has a key FOB associated with the vehicle which may have been reserved/rented) approach the car with key in pocket (e.g. a car that can be a car that can be used by car-sharing (i.e. renting of an asset) associated key FOB being carried by the person) [Lucas, page 7; ClubLexus, page 1];
checking whether a reservation for the location is set for a current time period (Lucas, consider the case of a user who entered the room by mistake while he had not previously reserved, …., and make it possible to inform a user that a room which appears free, is pre-booked in reality) [Lucas, page 7];
providing a sensory signal based on the check (Muller teaches using ambient timer (device that provides sensory signal via lighting) for communicating with the user. Muller teaches using ambient light display designed to inform use of the time until the upcoming event (e.g. expiration of the reserved time), and to avoid using interrupting sudden alarm, make the user increasingly aware without distracting or burdening the user) [Muller, page 801] , wherein the sensory signal comprises an indication that the location is a correct location (ClubLexus, providing puddle lights which come on automatically if you (owner, and/or a person who has a key FOB associated with the vehicle which may have been reserved/rented) ;
identify an end time of a reservation for a room (Muller, the ambient timer is a countdown timer; we asked people to compose and finish several small texts in a finite amount or tier, which was displayed by the Ambient Timer) [Muller, page 801]; 
providing a first lighting color for the room, wherein the first lighting color indicates a first time amount remaining before the end time (Muller, We tested eight light designs to display the remaining time [Muller, page 801]); Least distracting design was exponential change from green to red) [Muller, page 802]); and 
providing a second lighting color for the room, wherein the second lighting color indicates a second time amount remaining before the end time (Muller, least distracting design was exponential change from green to red) [Muller, page 2];
if it is determined that the user is not associated with a reservation for the location (Lucas, consider the case of a user who entered the room by mistake while he had not previously reserved, …., and make it possible to inform a user that a room which appears free, is pre-booked in reality) [Lucas, page 7]; 
provide a suggestion of a different location for the user, wherein the suggestion includes an indication of a sensory signal for the new location (Lucas, in a variant, it is possible to use different color codes on the TER terminal interface screen, for example red for a reserved and occupied room, orange for a reserved but unoccupied room, and green for a free room) [Lucas, page 7]; and 
provide the sensory signal at the new location  (Lucas, in a variant, it is possible to use different color codes on the TER terminal interface screen, for example red for a reserved and occupied room, orange for a reserved but unoccupied room, and green for a free room) [Lucas, page 7].

Regarding claims 2, Lucas in view of Muller and ClubLexus teaches system and method, wherein the sensory signal comprises a light pattern, a light color, an audio pattern, music, a haptic signal, or any combination thereof (Muller, We tested eight light designs to display the remaining time [Muller, page 801]); Least distracting design was exponential change from green to red) [Muller, page 802]).

Regarding claims 3, Lucas in view of Muller and ClubLexus teaches system and method further comprising: receiving input from a Wi-Fi occupancy sensor, a camera, a Bluetooth beacon sensor, a global positioning system (GPS) device, a door sensor, or any combination thereof, wherein the determination that the user has entered the location is based on the input (Lucas, In particular, each room has at least one presence sensor to detect whether a user is actually present in the meeting room. Such a sensor (for example an infrared radiation presence sensor, or the like) then transmits a signal including the identifier of the room in which it operates, as well as presence data (if any) to a server via a network) [Lucas, page 2].

Regarding claims 4, Lucas in view of Muller and ClubLexus teaches system and method, wherein the location comprises a conference room, an agile workspace, a phone booth, a desk, a workspace, an automobile, or any combination thereof (Lucas, see at least a desk and a chair) [Lukas, Fig. 1].

Regarding claims 5, Lucas in view of Muller and ClubLexus teaches system and method, further comprising determining that no reservation is set for the location based on the check, wherein the sensory signal comprises an indication that the location is available (Lucas, in a variant, it is possible to use different color codes on the TER terminal .

Regarding claims 6, Lucas in view of Muller and ClubLexus teaches system and method, wherein the indication signals a length of time that the location is available (Muller, We tested eight light designs to display the remaining time [Muller, page 801]); Least distracting design was exponential change from green to red) [Muller, page 802]),

Regarding claims 7, Lucas in view of Muller and ClubLexus teaches system and method, further comprising: 
determining that the reservation is set for the location based on the check (Lucas, consider the case of a user who entered the room by mistake while he had not previously reserved, …., and make it possible to inform a user that a room which appears free, is pre-booked in reality) [Lucas, page 7]; and 
determining whether the user is associated with the reservation (Lucas, consider the case of a user who entered the room by mistake while he had not previously reserved, …., and make it possible to inform a user that a room which appears free, is pre-booked in reality) [Lucas, page 7].

Regarding claim 9, Lucas in view of Muller and ClubLexus teaches system and method, further comprising: determining that the user is not associated with the reservation, wherein the sensory signal comprises an indication that the location is not available (Lucas, consider the case of a user who entered the room by mistake while he had not previously reserved, …., and make it possible to inform a user that a room which appears free, is pre-booked in reality) [Lucas, page 7].

Regarding claims 10, Lucas in view of Muller and ClubLexus teaches system and method, further comprising: providing an identifying signal for an available location (Lucas, in a variant, it is possible to use different color codes on the TER terminal interface screen, for example red for a reserved and occupied room, orange for a reserved but unoccupied room, and green for a free room) [Lucas, page 7].

Regarding claims 12, Lucas in view of Muller and ClubLexus teaches system and method, wherein the sensory signal is transmitted from equipment at the location (Muller, The Ambient Timer is a countdown timer. However, instead of digits or watch hands it uses ambient light. We fixed stripes of RGB-LEDs upon a frame of the same width and height as a computer monitor we used in our experimental setup. This frame was mounted on the back of the monitor (Fig. 1)) [Muller, page 801].

Regarding claim 14, Lucas in view of Muller and ClubLexus teaches system and method, wherein: 
the location is configured with a smart lighting system (Muller, The Ambient Timer is a countdown timer. However, instead of digits or watch hands it uses ambient light. We fixed stripes of RGB-LEDs upon a frame of the same width and height as a computer monitor we used in our experimental setup. This frame was mounted on the back of the monitor (Fig. 1)) [Muller, page 801]; and 
the sensory signal comprises a visual signal using the smart lighting system (Muller, We tested eight light designs to display the remaining time [Muller, page 801]); Least distracting design was exponential change from green to red) [Muller, page 2]).

Regarding claim 15, Lucas in view of Muller and ClubLexus teaches system and method, further comprising providing a subsequent sensory signal indicating that an end of the reservation is near (Muller, We tested eight light designs to display the remaining time) [Muller, page 801]; Least distracting design was exponential change from green to red) [Muller, page 802]).

Regarding claim 16, Lucas in view of Muller and ClubLexus teaches system and method further comprising: adjusting the sensory signal over time as the reservation nears completion (Muller, We tested eight light designs to display the remaining time [Muller, page 801]); Least distracting design was exponential change from green to red) [Muller, page 802]).

Regarding claim 18, Lucas in view of Muller and ClubLexus teaches system and method, wherein gradually adjust the room lighting from the first lighting color to the second lighting color (Muller, We tested eight light designs to display the remaining time [Muller, page 801]); Least distracting design was exponential change from green to red) [Muller, page 802]).

Regarding claim 20, Lucas in view of Muller and ClubLexus teaches system and method, wherein the sensory signal comprises a sound signal, a lighting signal or any combination thereof (Muller, ambient light display used to inform use of the time until the upcoming event (e.g. expiration of the reserved time), and to avoid using interrupting sudden alarm, make the user increasingly aware without distracting or burdening the user)) [Muller, page 801].


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas France Application FR-3050051-A1 (English translation printed from www.google.com) in view of Muller et al. published article “unobtrusively reminding users of upcoming tasks with ambient light: Amber Timer”, ClubLexus online Forum Discussion “Lights When Approaching the Car” and Hotel Management published article “The Automatic Hotel” hereinafter referred to as HotelManagement.


Regarding claim 11, Lucas in view of Muller and ClubLexus does not explicitly teach providing confirmation at the available location. However, HotelManagement teaches system and method, wherein technologies are being used by entities such as hotels to automate user check-in at their properties. HotelManagement teaches that customers (users) can complete check-in process and gain access to their assigned rooms using only a mobile phone [HotelManagement, page 5].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Lucas in view of Muller and ClubLexus by adopting teachings of HotelManagement to automate the check-in process.
Lucas in view of Muller, ClubLexus and HotelManagement teaches system and method, further comprising: 
providing a confirmation at the available location that matches the identifying signal (HotelManagement, Guests can check-in online using a phone (or any internet-enabled device), and the system will send an immediate confirmation along with a text or e-mail that accesses a custom sound file (in addition, Muller also teaches providing sensory signal via sound)) [HotelManagement, page 5].

Regarding claim 13, Lucas in view of Muller, ClubLexus and HotelManagement teaches system and method, further comprising: 
determining that a personal electronic device of the user is at the location (Lucas, In particular, each room has at least one presence sensor to detect whether a user is actually ; and 
transmitting a signal to the personal electronic device, wherein the sensory signal is provided by the personal electronic device (HotelManagement, this encrypted sound file can be played from a phone in order to unlock the correct door when held in close proximity) [HotelManagement, page 6].


Response to Arguments
Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered,
However, while performing an updated search, a new prior art was discovered which teaches the added limitations. 

Also, upon further consideration, it is deemed that applicant’s claimed invention is not eligible for patent under 35 USC 101, and Rejection under 35 USC 101 has been cited in this office action.

Therefore, applicant’s arguments are moot under new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao et al. US Publication 2018/0288848 teaches that a car can be used for car sharing [Gao. See at least, 0035].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


January 10, 2022